

PARTIAL SETTLEMENT AGREEMENT AND RELEASE


THIS AGREEMENT is dated as of July 12, 2007 and is made by and between LAKEWOOD
GROUP, LLC (“LAKEWOOD GROUP”) and INNOFONE.COM, INCORPORATED (“INNOFONE”).
 
WHEREAS on January 17, 2007, LAKEWOOD GROUP entered into a Subscription
Agreement with INNOFONE in the amount of One Million Dollars ($1,000,000.00)
(the ““Subscription Agreement””.)
 
WHEREAS, on or about July 11, 2007, Lakewood Group filed an action against
Innofone entitled Lakewood Group, LLC vs. Innofone.com, Incorporated, Case No:
2007 CA 00_____ NC, (the ““Action””) in the Circuit Court of the Twelfth
Judicial Circuit, Sarasota County, Florida (the ““Court””), whereby Lakewood
Group asserted claims against Innofone failed to pay Lakewood Group according to
the terms set forth in the Promissory Note and Subscription Agreement, to wit:
One Million Dollars ($1,000,000.00), plus interest.
 
WHEREAS, Innofone in its Answer, denied any and all wrongdoing.  
 
WHEREAS, Innofone denies that it is liable for the amount sought in the Action,
but acknowledges that it does not have sufficient cash to satisfy the claims
made in the Action, Innofone seeks to resolve this Action and agrees to make a
partial payment to Lakewood Group on the Promissory Note;
 
WHEREAS, Innofone currently only has the means to satisfy payment of Lakewood
Group’s bona fide claims through the issuance of authorized shares to Lakewood
Group, pursuant to Section 3(a)(10) of the Securities Act of 1933 (hereinafter
the ““Act””)WHEREAS, Innofone and Lakewood Group desire to partially resolve,
settle, and compromise Lakewood Group’s bona fide claims that it has asserted
against Innofone, which arise out of or relate to the Promissory Note, in the
amount of One Million Dollars ($1,000,000.00) due and owing (hereinafter the
““Compromised Amount””);
 
With this background incorporated herein, the parties hereby agree to the
following partial settlement:


TERMS OF PARTIAL SETTLEMENT
1.  CLAIMS. Lakewood Group agrees to partially resolve its bona fide claim with
Innofone for the agreed upon amount as follows:

       

   
a).
Lakewood Group will reduce the obligation under the Note by the amount of One
Hundred Thousand Dollars ($100,000.00) in exchange for one million shares of
common stock of Innonofone. The One Hundred Thousand Dollars ($100,000.00)
reduction shall first be applied to interest through July 13, 2007 and attorneys
fees, then to the Note’s principal.

       

   
b.
In the event the proceeds from the sales of stock are more than One Hundred
Thousand Dollars ($100,000.00), Lakewood Group agrees to reduce the Note in the
exact amount of the proceeds.

       

   
c.
Lakewood Group agrees that it will waive the calling of a default for forty-five
(45) days from the date of this Agreement, provided that settlement shares are
timely delivered within five (5) days of the Order approving this Partial
Settlement Agreement and, further, provided that no other event of default under
the Note occurs but for the event of non-payment on June 25, 2007.

       

2.  SETTLEMENT SHARES. On or before the close of business on the day following
entry of the Order by the Court, in accordance with paragraph 4 herein, Innofone
shall issue and deliver by Depository Trust Company (DWAC) Fast Automated
Securities System Program to Lakewood Group shares of Innofone’s common stock,
par value $0.0010 per share, (““Common Stock””) sufficient to partially satisfy
the Compromised Amount through the issuance of freely trading securities issued
pursuant to Section 3(a)(10) of the Act. If Innofone fails to deliver said
shares in accordance with these terms, Plaintiffs shall be entitled to a
judgment for the principal amount of the Promissory Note, plus interest. The
parties agree that the total amount of Common Stock to be delivered by Innofone
to partially satisfy the Compromised Amounts shall be One Million (1,000,000)
shares (the ““ Settlement Shares””). The transfer agent shall act as escrow
agent and shall upon the request of Lakewood Group issue in the name of Lakewood
Group the number of shares requested so long as the number of shares requested
does not make Lakewood Group the owner of more than 4.99% of the outstanding
Innofone stock.
 
3.  PARTIAL SATISFACTION. Lakewood Group and Innofone agree that delivery of the
Settlement Shares pursuant to the conditions set forth herein shall partially
satisfy Innofone’s obligation by reducing the obligation under the Note by the
amount of One Hundred Thousand Dollars ($100,000.00), applied first to interest
through July 13, 2007 and attorneys fees, then to the Note’s principal. This
agreement shall not serve to release any other obligation under the original
Note, Stock Pledge Agreement, Guaranty or Personal Guaranty of this Note or any
other agreement or document issued in connection with the Note.


4. FAIRNESS HEARING. Upon execution hereof, Lakewood Group and Innofone agree,
pursuant to 15 U.S.C. §§77(a)(10), to immediately submit the terms and
conditions of this Partial Settlement Agreement to the Court for a hearing on
the fairness of such terms and conditions, for the issuance of an exemption from
registration of the Settlement Shares and an Order approving the Partial
Settlement Agreement. Innofone avers it is a ““reporting issuer”” that files
reports with the SEC under Section 13 of the Securities and Exchange Act of 1934
(the ““Exchange Act. In connection with such a fairness hearing, Innofone, the
issuer of the securities, and Lakewood Group, the proposed entity to whom the
securities are to be issued, agree that the value of the Settlement Shares is
fair and reasonable. This Agreement shall become binding upon the parties only
upon entry of an Order by the Court substantially in the form of annexed hereto
as Exhibit A (the ““Order””).
 
5. NECESSARY ACTION. At all times after the execution of this Agreement and
entry of the Order by the Court, each party hereto agrees to take or cause to be
taken all such necessary action including, without limitation, the execution and
delivery of such further instruments and documents, as may be reasonably
requested by any party for such purposes or otherwise necessary to complete or
perfect the transaction contemplated hereby.
 
6. CONFIDENTIALITY AGREEMENT. At all times prior to execution of this Agreement,
the parties hereto agree to not disclose to any other person any of the terms of
said Agreement, except as may be required by law.
 
7.  RELEASES. This Agreement shall only reduce the promissory Note by One
Hundred Thousand Dollars ($100,000.00). This partial settlement agreement is
expressly not a release of any other obligation, Stock Pledge Agreement,
Guaranty or Personal Guaranty of this Note or any other agreement or document
issued in connection with the Note.
 
8.  CONTINUING JURISDICTION: The Court of the Twelfth Judicial Circuit in and
for Sarasota County, Florida shall have jurisdiction to specifically enforce
this agreement and grant other equitable relief in connection with this
Agreement. The parties consent to the jurisdiction of the Court for purposes of
enforcing this Agreement and each party to this Agreement expressly waives any
contention that there is an adequate remedy at law or any like doctrine that
might otherwise preclude injunctive relief to enforce this Agreement.
 
9. CONTINUING OBLIGATION The parties agree to use there best efforts to
cooperate with the Court to cause the Order to be timely entered and agree that
delays caused due to Court calendars shall not constitute a valid reason to void
this Agreement.
 
10. INFORMATION. Lakewood Group and Innofone each represent that prior to the
execution of this Agreement, they have had the advice of counsel, namely, Robert
E. Turffs, Esquire of Robert E. Turffs, P.A. for Lakewood Group and Michael J.
Raterink, Esquire of Michael J. Raterink, P.A. for Innofone, they fully informed
themselves of its terms, contents, conditions and effects, and that no promise
or representation of any kind has been made to them except as expressly slated
in this Agreement.
 
11. OWNERSHIP AND AUTHORITY. Lakewood Group and Innofone represent and warrant
that they have not sold, assigned transferred, conveyed or otherwise disposed of
any or all of any claim, demand, right or cause of action, relating to any
matter which is covered by this Agreement, that each is the sole owner of such
claim, demand, right or cause of action, and each has the power and authority
and has been duly authorized to enter into and perform this Agreement and that
this Agreement is a binding obligation of each, enforceable in accordance with
its terms.
 
12. BINDING NATURE. This Agreement shall be binding on all parties executing
this Agreement and their respective successors, assigns and heirs.


13. AUTHORITY TO BIND. Each party to this Agreement represents and warrants that
the execution, delivery and performance of this Agreement and the consummation
of the transaction provided in this agreement have been duly authorized by all
necessary action of the respective entity and that the person executing this
Agreement on its behalf has the full capacity to bind that entity. Each party
further represents and warrants that it has been represented by independent
counsel of its choice with the negotiation +and execution of this Agreement and
that counsel has reviewed this Agreement.
 
14. SIGNATURES. This Agreement may be signed in counterparts and the Agreement,
together with its counterpart signature pages, shall be deemed valid and binding
on each party when duly executed by all parties. Facsimile signatures shall be
deemed valid and binding for all purposes.
 
15. CHOICE OF LAW, ETC. Notwithstanding the place where this Agreement may be
executed by the parties, or any other factor, all terms and provisions hereof
shall be governed by and construed in accordance with the laws of the State of
Florida, applicable to agreements made and to be fully performed in that State
and without regard to principles of conflicts of law thereof. Any action brought
to enforce, or otherwise arising out of this Agreement shall be brought only in
the Circuit Court of the Twelfth Judicial Circuit sitting in the State of
Florida, County of Sarasota.  
 
16. INCONSISTENCY. In the event of any  inconsistency between the terms of this
Agreement and any other document executed in connection herewith, the terms of
this Agreement shall control to the extent necessary to resolve such
inconsistency.
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.



     
LAKEWOOD GROUP, LLC 
             
By:/s/ Lakewood Group, LLC            
     
Its: 
             
INNOFONE.COM, INCORPORATED 
     
By:/s/ Alex Lightman                           
     
Its: Chief Executive Officer 
       

 




        


 